Citation Nr: 0702033	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-07 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
degenerative arthritis of the left knee.  

2.  Entitlement to an increased rating for instability of the 
left knee.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from December 1993 to March 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO rating decision that, 
in pertinent part, denied an increase in a 10 percent rating 
for the veteran's service-connected left knee disability 
(recharacterized as degenerative arthritis of the left knee, 
status post arthroscopic surgery).  

A June 2005 RO decision increased the rating for the 
veteran's service-connected degenerative arthritis of the 
left knee, status post arthroscopic surgery, from 10 percent 
to 20 percent, and granted a separate 10 percent rating for 
left knee instability, effective April 28, 2005.  However, as 
those grants do not represent a total grant of benefits 
sought on appeal, the claim for increase remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).  In September 
2006, the veteran testified at a Board hearing.  

The Board notes that at the September 2006 Board hearing, the 
veteran's representative raised the issue of entitlement to 
service connection for hypertension, claimed as secondary to 
the veteran's service-connected right and left knee 
disabilities.  That issue is not before the Board at this 
time and is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The veteran was last afforded a VA orthopedic examination in 
April 2005.  The diagnosis was chronic strain, left knee, 
with mild limitation in range of motion, fatigability, 
stiffness, and pain-symptomatic.  

The Board notes that the veteran has received treatment for 
his left knee disability subsequent to the April 2005 VA 
orthopedic examination.  He has submitted an August 2006 
magnetic resonance imaging (MRI) films, without the 
corresponding interpretative report, from City Hospital as to 
his left knee.  He has also reported that he received 
subsequent treatment from J. P. Cincinnati, D.O.  At the 
September 2006 Board hearing, the veteran specifically 
reported that his left knee gave out at work and that he was 
taken to the hospital by paramedics.  He stated that such 
injury occurred at the time of the MRI that he later 
submitted.  The veteran's representative noted that the 
veteran would testify that he had experienced increased 
disability in his left knee.  

The veteran is essentially indicating possible worsening of 
left knee disability since the last examination.  VA's 
General Counsel has indicated that when it is asserted that 
the severity of a service-connected disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  VAOPGCPREC 11-95 (April 7, 
1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  

Since the Board has determined that a medical examinations is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  

As noted above, at the September 2006 Board hearing, the 
veteran reported that he received additional treatment from 
Dr. Cincinnati and at City Hospital subsequent to the April 
2005 VA orthopedic examination.  He also submitted MRI films 
dated in August 2006, but without a report, from City 
Hospital.  Further, in an authorization form received at the 
RO in August 2006, the veteran reported that he had received 
treatment from Dr. Cincinnati from September 2005 to the 
present.  The most recent treatment reports of record from 
Dr. Cincinnati are dated in April 2004 and the most recent 
reports of record from City Hospital are dated in February 
2004.  

It is unclear whether the veteran has received any recent VA 
treatment for his left knee disability.  As there are 
possible further treatment records, including possible VA 
treatment records, that may be pertinent to his claim, they 
should be obtained.  See also Bell v. Derwinski, 2 Vet.App. 
611 (1992); 38 C.F.R 3.159(c).  

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of copies of the 
veteran's reported treatment for his 
claimed left knee disability, which are 
not already in the claims folder, and 
dated from February 2004 to the present, 
from J. P. Cincinnati D.O., and City 
Hospital (including the report of the 
August 2006 MRI).  Also, ask the veteran 
to identify all other medical providers 
who have treated him for left knee 
problems since February 2004.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder.  

2.  Schedule the veteran for a VA 
examination to determine the severity of 
his service-connected left knee 
disability.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests should be conducted, 
including x-rays, and all signs and 
symptoms of the left knee disability 
should be described in detail.  
Specifically, the examiner should conduct 
a thorough orthopedic examination of the 
left knee and provide a diagnosis of any 
pathology found.  

In examining the left knee, the examiner 
should document any limitation of motion, 
including any limitation of motion due to 
pain, and the presence and degree of any 
instability.  The examiner should also 
describe any functional loss pertaining 
to the left knee, and should evaluate any 
functional loss due to pain or weakness, 
and document all objective evidence of 
those symptoms, including muscle atrophy.  
In addition, the examiner should provide 
an opinion on the degree of any 
functional loss that is likely to result 
from a flare-up of symptoms or on 
extended use.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  

3.  Thereafter, review the claim for 
entitlement to an increased rating for his 
left knee disability.  If the claim is 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


